United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2766
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Ricardo Gutierrez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: June 14, 2019
                               Filed: July 23, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, STRAS, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Ricardo Gutierrez pleaded guilty to one count of knowingly and intentionally
distributing five grams or more of methamphetamine, a Schedule II controlled
substance, in violation of 18 U.S.C. §§ 841(a)(1) and (b)(1)(B). At sentencing, the
district court found an advisory sentencing guidelines range of 87 to 108 months’
imprisonment. The court then sentenced Gutierrez to 108 months’ imprisonment
followed by 5 years of supervised release.

        This court reviews sentences in two steps: “first, for significant procedural
error; and if there is none, for substantive reasonableness.” United States v. Farmer,
647 F.3d 1175, 1178 (8th Cir. 2011). Gutierrez appeals only the substantive
reasonableness of his sentence, which we review “under a deferential
abuse-of-discretion standard.” Id. “An abuse of discretion occurs when: 1) a court
fails to consider a relevant factor that should have received significant weight; 2) a
court gives significant weight to an improper or irrelevant factor; or 3) a court
considers only the appropriate factors but in weighing them commits a clear error of
judgment.” Id. at 1179. “Sentences within the guideline range,” as here, “are
presumed to be substantively reasonable.” See United States v. Meadows, 866 F.3d
913, 920 (8th Cir. 2017). It is Gutierrez’s “burden to rebut the presumption and to
show that the sentence should have been lower.” United States v. Washington, 893
F.3d 1076, 1080 (8th Cir. 2018).

       Gutierrez has not carried his burden of rebutting the presumption of substantive
reasonableness. He argues only that “the district court committed a clear error of
judgment” by failing to give “meaningful” consideration to various mitigating factors.
But Gutierrez raised these issues in his sentencing memorandum to the district court
and in his argument at the sentencing hearing. “Thus, the district court was aware of
[his] arguments, and we therefore presume that the district court considered and
rejected them.” United States v. Johnson, 619 F.3d 910, 922 (8th Cir. 2010). The
district court properly considered the § 3553(a) factors in fashioning a sentence,
specifically noting Gutierrez’s “history and characteristics, the need for the sentence
to reflect the seriousness of [his] offense, promote respect for the law, provide just
punishment, afford adequate deterrence to criminal conduct” and the “need to protect
the public from future criminal activity.” This court “afford[s] the [district] court
wide latitude to weigh the § 3553(a) factors in each case and assign some factors

                                         -2-
greater weight than others in determining an appropriate sentence.” United States v.
DeMarrias, 895 F.3d 570, 574 (8th Cir. 2018).

      Finding no abuse of discretion, we affirm.
                     ______________________________




                                        -3-